 
November 10, 2016


[picture1.jpg]
SOVEREIGN BANK
Mr. Jonathan Carroll
Lazarus Energy LLC and Lazarus Refining & Marketing, LLC
801 Travis Street, Suite 2100
Houston, TX 77002
Lazarus Energy LLC ("LE") and Lazarus Refining & Marketing, LLC ("LRM", and
collectively, with LE, "Lazarus") have three outstanding loans (collectively,
the "Loans") from Sovereign Bank ("Bank"). The Loans are evidenced by, among
other documents, (i) three Loan Agreements (collectively, the "Loan Agreements")
dated May 2, 2014, June 22, 2015, and December 4, 2015, respectively. As of the
quarter ending September 30, 2016, Lazarus is in breach of the following
covenants specified in the Loan Agreements, as specified below (collectively,
the "Covenant Default"):
1. Loan Agreement dated June 22, 2015 between Bank and LE:
a. Section 4.2 (c) combined Current Ratio of not less than 1.0 to 1.0;
b. Section 4.2 (e) combined Debt Service Coverage Ratio of not less than 1 50 to
1.0;
2. Loan Agreement dated December 4, 2015 between Bank and LRM:
a. Section 4.2 (c) combined Current Ratio of not less than 1.0 to 1.0;
b. Section 4.2 (e) combined Debt Service Coverage Ratio of not less than 1.50 to
1.0;
Subject to the agreement and concurrence of the United States Department of
Agriculture ("USDA") that Bank's waiver of the Covenant Default shall not impair
or void any of the USDA agreements and guarantees relating to the Loans, Bank
hereby waives (the "Waiver") the Covenant Default as to only the quarter ending
September 30, 2016. Except for the foregoing, Bank hereby expressly reserves and
preserves all of Bank's rights, remedies and recourses under the Loan Agreements
and all of the other documents evidencing, governing, guaranteeing and/or
securing the loans (all such documents, collectively, with the Loan Agreements,
the "Loan Documents"), including, without limitation, Bank's rights with respect
to any other breaches or defaults under the Loan Documents which may be now
existing, or which hereafter occur.
This Waiver is made as a courtesy to Lazarus, and shall not constitute a course
of dealing or entitle Lazarus to any further waivers or forbearances. Bank
hereby demands strict performance with all terms and conditions of the Loan
Documents.
 SOVEREIGN BANK
 
By:/s/ KATHRYN WALKER
Name: Kathryn Walker


Title: Senior Vice President
Page 1 of 1
 17950 Preston Road

 Suite 500

 Dallas, Texas 75252

 ph. 214.242.1900

 www.banksovereign.com

 
